Title: John Adams’ Account with John Stockdale, [29 October–12 November 1783]
From: Adams, John
To: 


          [29 October – 12 November 1783]
          John Adams Esq. to John Stockdale
          
            
              1783
            
            
              Oct.
              29.
              1 qr fools Cap 1/2  1 qr Blotting Paper
              0:
               1:
              10
            
            
              
              
              1 qr large thick post gilt
              0:
               1:
               3
            
            
              
              30.
              Pens 1d.  1 qr blotting Paper 8d
              0:
               0:
               9
            
            
              
              
              1 qr fools Cap 1/2  1. d. post Gilt 1/3
              0:
               2:
               5
            
            
              
              
              Isabella a Play
              
              
               6
            
            
              
              
              Wax 1.  Wafers 6d
              0:
               1:
               6
            
            
              
              31.
              Tape
              
              
               6
            
            
              Nov.
               1.
              Transactions of the Society of Arts
              0:
               4:
               0
            
            
              
               4.
              Engraving a Plate
              0:
               5:
               0
            
            
              
              
              Printing 300 Cards
              0:
               4:
               6
            
            
            
              
              12.
              1 bl of Sealing Wax
              0:
               7:
               0
            
            
              
              
              Engraving a Plate of Arms
              1:
               1:
               0
            
            
              
              
              Whartons Virgil 4 vol.
              1:
               4:
               0
            
            
              
              
              
              £ 3:
              14:
               3
            
            
              
              
              
              2:
              13:
               0
            
          
        